Exhibit 10.1

CLIFFS NATURAL RESOURCES INC.

2012 NON-QUALIFIED DEFERRED COMPENSATION PLAN

This Cliffs Natural Resources Inc. 2012 Non-Qualified Deferred Compensation Plan
is hereby adopted as of the Effective Date (as defined hereunder) to provide
certain supplemental non-qualified deferred compensation deferral opportunities
and benefits for Participants (as defined hereunder).

ARTICLE I

DEFINITIONS

As used in this Plan, the following definitions shall apply:

1.1         “Account” or “Accounts” means the bookkeeping accounts established
and maintained for each Participant under Article IV. The Account types and the
Contributions associated with each Account type are as more fully described and
defined under Article IV.

1.2         “Base Salary” means a Participant’s base earnings paid by an
Employer to a Participant without regard to any increases or decreases in base
earnings as a result of an election to defer under this Plan or under a plan of
an Employer maintained pursuant to Section 125, 132(f) or 401(k) of the Code;
provided, however, that base earnings will be included in “Base Salary” only to
the extent that had there been no such Plan or plan, the amount would have been
payable in cash to the Participant. Base Salary payable after the last day of
the calendar year for services performed during a final payroll period that
spans two (2) calendar years shall be treated as Base Salary for services
performed in the subsequent calendar year in which the payment is made.

1.3         “Beneficiary” means the person or persons designated or deemed to be
designated by the Participant pursuant to Article VI to receive benefits payable
under the Plan in the event of the Participant’s death. A Beneficiary’s right to
(and the Committee’s duty to provide to the Beneficiary, if any) information
concerning the Plan does not arise until the Beneficiary first becomes entitled
to receive a benefit under the Plan.

1.4         “Board” means the Company’s Board of Directors.

1.5         “Bonus” means a cash bonus payable to the Participant under, as
applicable, the Company’s Management Performance Incentive Plan or Executive
Management Performance Incentive Plan and such other cash payments awarded under
such other incentive compensation arrangements that are designated by the
Committee as eligible for deferral under this Plan.

1.6         “Cause” means that, prior to Termination, the Participant shall have
committed: (i) and been convicted of a criminal violation involving fraud,
embezzlement or theft in connection with his duties or in the course of his
employment with the Company or any other Employer; (ii) intentional wrongful
damage to property of the Company or any other Employer; (iii) intentional
wrongful disclosure of secret processes or confidential information of the
Company or any other Employer; or (iv) intentional wrongful engagement in any
competitive

 

1



--------------------------------------------------------------------------------

activity; and any such act shall have been demonstrably and materially harmful
to the Company. For purposes of this Plan, no act or failure to act on the part
of the Participant shall be deemed “intentional” if it was due primarily to an
error in judgment or negligence, but shall be deemed “intentional” only if done
or omitted to be done by the Participant not in good faith and without
reasonable belief that the Participant’s action or omission was in the best
interest of the Company. Notwithstanding the foregoing, the Participant shall
not be deemed to have been terminated for “Cause” hereunder unless and until
there shall have been delivered to the Participant a copy of a resolution duly
adopted by the affirmative vote of not less than three quarters of the Board
then in office at a meeting of the Board called and held for such purpose, after
reasonable notice to the Participant and an opportunity for the Participant,
together with the Participant’s counsel (if the Participant chooses to have
counsel present at such meeting), to be heard before the Board, finding that, in
the good faith opinion of the Board, the Participant had committed an act
constituting “Cause” as herein defined and specifying the particulars thereof in
detail. Nothing herein will limit the right of the Participant or his
Beneficiaries to contest the validity or propriety of any such determination.

1.7         “Change in Control” means, with respect to any Participant, the
first to occur of any of the following events:

     (a)         Any one person, or more than one person acting as a group,
acquires ownership of stock of the Company that, together with stock held by
such person or group, constitutes more than 50% of the total fair market value
or total voting power of the stock of the Company. However, if any one person,
or more than one person acting as a group, is considered to own more than 50% of
the total fair market value or total voting power of the stock of the Company,
the acquisition of additional stock by the same person or persons is not
considered to cause a Change in Control. An increase in the percentage of stock
owned by any one person, or persons acting as a group, as a result of a
transaction in which the Company acquires its stock in exchange for property
will be treated as an acquisition of stock for purposes of this Section 1.7.
This Section 1.7 applies only when there is a transfer of stock of the Company
(or issuance of stock of the Company) and stock in the Company remains
outstanding after the transaction;

     (b)         Any one person, or more than one person acting as a group,
acquires (or has acquired during the 12-month period ending on the date of the
most recent acquisition by such person or persons) ownership of stock of the
Company possessing 35% or more of the total voting power of the stock of the
Company;

     (c)         A majority of members of the Board is replaced during any
12-month period by directors whose appointment or election is not endorsed by a
majority of the members of the Board prior to the date of the appointment or
election; or

     (d)         Any one person, or more than one person acting as a group,
acquires (or has acquired during the 12-month period ending on the date of the
most recent acquisition by such person or persons) assets from the Company that
have a total gross fair market value equal to or more than 40% of the total
gross fair market value of all of the assets of the Company immediately prior to
such acquisition or acquisitions.

 

2



--------------------------------------------------------------------------------

Notwithstanding the foregoing, for purposes of this Section 1.7, any acquisition
of ownership of stock of the Company by any one person, or more than one person
acting as a group, pursuant to a Business Combination shall not constitute a
Change in Control. A “Business Combination” shall mean any business transaction
such as a reorganization, merger or consolidation involving the Company, a sale
or other disposition of all or substantially all of the assets of the Company,
or any other transaction involving the Company, if, in each case, immediately
following any such business transaction:

            (1)         all or substantially all of the individuals and entities
who were the beneficial owners of stock of the Company immediately prior to such
business transaction beneficially own, directly or indirectly, more than 55% of
the combined voting power of the then outstanding shares of stock of the entity
resulting from such business transaction (including, without limitation, an
entity which as a result of such transaction owns the Company or all or
substantially all of the Company’s assets either directly or through one or more
subsidiaries) in substantially the same proportions relative to each other as
their ownership, immediately prior to such business transaction, of the stock of
the Company;

            (2)         no one person, or more than one person acting as a group
(other than the Company, such entity resulting from such business transaction,
or any employee benefit plan (or related trust) sponsored or maintained by the
Company, any subsidiary corporation, as defined under Section 424(f) of the
Code, or such entity resulting from such business transaction), beneficially
owns, directly or indirectly, 30% or more of the combined voting power of the
then outstanding shares of stock of the entity resulting from such business
transaction; and

            (3)         at least a majority of the members of the board of
directors of the entity resulting from such business transaction were members of
the Incumbent Board at the time of the execution of the initial agreement or of
the action of the Board providing for such business transaction.

The “Incumbent Board” shall mean those individuals who, as of January 1, 2012,
constitute the Board; provided, however, that any individual becoming a director
subsequent to January 1, 2012 whose election, or nomination for election by the
Company’s shareholders, was approved by a vote of at least a majority of the
directors then comprising the Incumbent Board (either by a specific vote or by
approval of the proxy statement of the Company in which such person is named as
a nominee for director, without objection to such nomination) shall be deemed to
have been a member of the Incumbent Board, but excluding for this purpose any
such individual whose initial assumption of office occurs as a result of an
actual or threatened election contest (as described in Rule 14a-12(c) of the
Securities Exchange Act of 1934) with respect to the election or removal of
directors or other actual or threatened solicitation of proxies or consents by
or on behalf of a person other than the Board.

For purposes of this Section 1.7, other than the definition of “Business
Combination,” (x) persons will be considered to be acting as a group if they are
owners of a corporation that enters into a merger, consolidation, purchase or
acquisition of stock, or similar business transaction with the Company, and
(y) if a person, including an entity, owns stock in both corporations that enter
into a merger, consolidation, purchase or acquisition of stock, or similar

 

3



--------------------------------------------------------------------------------

transaction, such shareholder is considered to be acting as a group with other
shareholders in a corporation prior to the transaction giving rise to the change
and not with respect to the ownership interest in the other corporation.

1.8         “Code” means the Internal Revenue Code of 1986, as amended, and all
lawful regulations and pronouncements promulgated thereunder upon which
taxpayers may rely. References to a particular section of the Code include
references to successor provisions of the Code or any successor statute.

1.9         “Committee” means the committee described in Section 7.1.

1.10       “Company” means Cliffs Natural Resources Inc.

1.11       “Contribution” or “Contributions” means the amounts credited to a
Participant’s Accounts under Article IV. The Contribution types and the Account
associated with each Contribution type are as more fully described and defined
under Articles III and IV.

1.12       “Disability” means, with respect to any Participant, that such
Participant is, by reason of any medically determinable physical or mental
impairment which can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months, either (a) unable to engage
in any substantial gainful activity, or (b) receiving income replacement
benefits for a period of not less than three (3) months under an accident and
health plan covering employees of an Employer. Without limitation, for purpose
of this Plan, a Participant will be deemed to have a Disability if the
Participant is determined to be totally disabled by the Social Security
Administration, or is determined to be disabled in accordance with a disability
insurance program of the Company or any Employer (provided that the definition
of disability applied under such disability insurance program complies with the
requirements of Section 409A of the Code).

1.13       “Effective Date” means January 1, 2012, as applied in the manner more
fully described in Article II.

1.14       “Election Deadline” means, as applicable, the deadline established
for an Elective Contribution pursuant to Article III.

1.15       “Elective Contribution” means an elective contribution made or deemed
made by a Participant under Article III and allocated to a Participant Account
under Article IV.

1.16       “Eligible Employee” generally means a corporate officer of the
Company, a Mine Manager of an Employer or an employee of an Employer in “Salary
Band E” or higher; provided, however, that “Eligible Employee” status: (a) shall
not include any person who is an employee of a non-U.S. affiliate outside the
United States unless he or she was an employee of a U.S. affiliate in the United
States and, immediately prior to his or her transfer to the non-U.S. affiliate,
was an Eligible Employee hereunder; (b) shall first become effective only as
confirmed by the Company in writing, at its discretion; and (c) may be
prospectively revoked by the Company at its discretion, upon written notice to
the affected individual, subject to the applicable requirements of Code
Section 409A; and provided, further, that such Eligible Employee is

 

4



--------------------------------------------------------------------------------

among a select group of management or highly compensated employees (within the
meaning of Section 201(2) of ERISA).

1.17       “Employer” means the Company and any corporation or business
organization during any period in which it is a member of a controlled group of
corporations or trades or businesses that includes the Company within the
meaning of Code Sections 414(b) and 414(c) provided that in such Code Sections
“50%” shall be used wherever “80%” appears; but only during the periods any such
corporation or business organization would be so considered under such Code
Sections.

1.18       “Employer Contribution” means Contributions credited allocated to a
Participant’s Account under Section 4.2.

1.19       “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended, and regulations and rulings thereunder. References to a particular
section of ERISA include references to successor provisions of ERISA or any
successor statute.

1.20       “Initial Election Deadline” means December 31, 2011 or, if later, the
first Election Deadline applicable to the Eligible Employee under Section 3.2
for his or her first Plan Year (or portion thereof) of eligibility thereunder.

1.21       “Initial Participation Agreement” means: (a) for each Eligible
Employee who is a Participant in the Plan on January 1, 2012, the first
Participation Agreement properly completed and submitted by the Participant on
or before the Initial Election Deadline; and (b) for each Eligible Employee who
first becomes a Participant after January 1, 2012, the first Participation
Agreement properly completed and submitted by the Participant on or before the
Initial Election Deadline for the new Participant’s initial period of Plan
participation, as described under Section 3.2.

1.22       “Investment Credit” means the deemed earnings/losses credited to a
Participant’s Accounts using the applicable Investment Measure.

1.23       “Investment Measure” means the deemed investment measure or measures
established at any given time, and from time to time, for purposes of
determining the Investment Credits applicable to a Participant’s Accounts. For
this purpose, the deemed measure or measures may include investment options
which allow Participant direction among the alternatives pursuant to any and all
rules and procedures as are or may be established, at any time or from time to
time, for this purpose by the Company at its discretion. If the Company does not
establish a deemed investment measure or measures for a given period of time,
the Participant’s Accounts shall be deemed invested in a vehicle producing the
return equivalent to the Moody’s Corporate Average Bond Yield, as adjusted on
the first business day of each January, April, July and October.

1.24       “Participant” means an Eligible Employee who satisfies the
requirements for participation set forth in Section 3.2 and who otherwise
receives a Contribution allocation pursuant to Article IV.

 

5



--------------------------------------------------------------------------------

1.25       “Participating Employer” means the Company and/or any other Employer
that pays compensation to a Participant.

1.26       “Participation Agreement” means, for a Plan Year, the timely
submitted form for that Plan Year pursuant to which a Participant elects to make
Elective Contributions under Article III.

1.27       “Plan” means this Cliffs Natural Resources Inc. 2012 Non-Qualified
Deferred Compensation Plan, as amended from time to time pursuant to Article
VIII.

1.28       “Plan Year” means the calendar year.

1.29       “Savings Plan” means, as applicable to the Participant, the Cliffs
Natural Resources Inc. and Associated Employers Salaried Employees Savings Plan
or the Northshore Mining Company and Silver Bay Power Company Retirement Savings
Plan (or any successors thereto).

1.30       “Six-Month Date” means the first day next following six (6) months
after the date of a Participant’s Termination.

1.31       “Subsequent Deferral Election” means a one-time election by a
Participant to change the form and/or timing of distributions under the Plan
subject to and in accordance with the requirements of Section 6.2(c).

1.32       “Subsequent Deferral Election Commencement Date” means, if effective
under Section 6.2(c), the day next following the fifth anniversary of the
Participant’s Six-Month Date.

1.33       “Termination” or “Terminated” means the “separation from service” for
purposes of Code Section 409A of any Participant or former Participant from the
Company and all other Employers, generally including the severance of such
employee’s employment relationship with the Company and all Employers for any
reason, voluntarily or involuntarily, and with or without cause, including
without limitation, quit, discharge, retirement, disability, death, failure to
return to active employment at the end of a leave of absence (including military
leave, sick leave, or other bona fide leave of absence) or permanent decrease in
service to the Company and all Employers to a level that is no more than twenty
percent (20%) of its prior level, as described below. For this purpose, whether
a separation from service has occurred is determined based on whether it is
reasonably anticipated that no further services will be performed by such
employee after a certain date or that the level of bona fide services the
employee will perform after such date (whether as an employee or as an
independent contractor) would permanently decrease to no more than twenty
percent (20%) of the average level of bona fide services performed (whether as
an employee or an independent contractor) over the immediately preceding
thirty-six (36) month period (or the full period of services if the employee has
been providing services for less than thirty-six (36) months). The transfer of
an employee from the Company or other Employer to the Company or another
Employer shall not constitute a Termination for purposes of this Plan.

 

6



--------------------------------------------------------------------------------

1.34       “Valuation Date” means, for each Account, a date as of which the
Account is valued for purposes of the Plan, as determined under rules and
procedures reasonably established by the Company for administrative convenience.

1.35       “Vested” means the existence of a vested interest in an Account, as
determined under Article V.

ARTICLE II

EFFECTIVE DATE

2.1         Effective Date and First Plan Year.   The general Effective Date of
this Plan is January 1, 2012. For the first Plan Year (2012), the following
deferrals under the Plan become effective as follows: (a) Elective Contributions
relating to any Base Salary and/or Bonus earned for the 2012 Plan Year, in order
to be effective, must be elected under a properly completed Participation
Agreement, submitted by the applicable Election Deadline, but no later than
December 31, 2011, or if later, as permitted under Section 3.2(d); (b) Employer
Contributions relating to any such Elective Contributions (i.e., if applicable,
the Supplemental Matching Contribution) shall be credited for the 2012 Plan Year
only if the requirements of clause (a), above are satisfied with respect to such
Elective Contributions; and (c) Employer Contributions relating to discretionary
performance contributions under the Savings Plan, if any, shall be credited
under this Plan to the extent such Employer Contributions relate to Savings Plan
discretionary performance contributions made on behalf of the 2012 Plan Year
under the Savings Plan.

2.2         Coordination with 2005 Plan.   Amounts elected to be deferred and
contributions or other amounts required to be credited under the provisions of
the Cliffs Natural Resources Inc. 2005 Voluntary Non-Qualified Deferred
Compensation Plan, as amended (the “2005 Plan”) as in effect immediately prior
to the Effective Date, including the crediting of investment or interest credits
after 2011, shall continue to be governed in all respects by the terms and
conditions of the 2005 Plan. Deferral and contribution opportunities under the
2005 Plan shall cease with respect to the periods for which Elective
Contribution opportunities and Employer Contributions commence under this Plan
in the manner set forth in Section 2.1. There shall be no duplication of
deferral opportunities or benefits under this Plan and the 2005 Plan.

ARTICLE III

PARTICIPATION AND DEFERRAL ELECTIONS

3.1         Participation.   Each Eligible Employee shall become a Participant
when he or she properly and timely submits an election to make Elective
Contributions pursuant to a Participation Agreement under Section 3.2 or when he
or she otherwise is credited with an amount pursuant to Section 4.2. In
addition, the Committee shall establish from time to time such other enrollment
requirements as it determines in its sole discretion are necessary. A
Participant who ceases to be an Eligible Employee shall remain a Participant for
Plan purposes, but shall have no further opportunity to elect or make Elective
Contributions and shall have no

 

7



--------------------------------------------------------------------------------

eligibility for further Employer Contributions, except as may be required under
Code Section 409A.

3.2         Elective Contribution Deferral Elections.

    (a)       General.   An Eligible Employee may make Elective Contributions by
properly completing and timely submitting a Participation Agreement made
available by the Company in accordance with this Section 3.2, subject to any and
all further rules and procedures as may be required by the Company, at its
discretion. If no such election is timely made for a Plan Year, the amount of
Elective Contributions shall be zero for that Plan Year. All deferral elections
hereunder shall become null and void upon the occurrence of a Change in Control.

    (b)       Base Salary Deferral.   For each Plan Year, an Eligible Employee
may irrevocably elect to defer as an Elective Contribution hereunder up to 50%
of the Base Salary earned and payable during such Plan Year (“Base Salary
Deferral Contribution”). The election to make a Base Salary Deferral
Contribution for a Plan Year shall become irrevocable on the December 31st
preceding the commencement of the Plan Year and the Election Deadline for making
and submitting such an election shall be such date or such earlier date as may
be established by the Company at its discretion.

    (c)       Bonus Deferral.   For each Plan Year, an Eligible Employee may
irrevocably elect to defer as an Elective Contribution hereunder up to 100% of
the Bonus earned during such Plan Year and payable during the next following
Plan Year (“Bonus Deferral Contribution”). The election to make a Bonus Deferral
Contribution of the Bonus earned during a Plan Year shall become irrevocable on
the December 31st preceding the commencement of such Plan Year and the Election
Deadline for making and submitting such an election shall be such date or such
earlier date as may be established by the Company at its discretion.

    (d)       Special Rules for New Eligible Employees.   In the event that an
Eligible Employee first becomes eligible to participate in the Plan or first
commences employment during the course of a Plan Year, a properly completed
Participation Agreement may be submitted not later than 30 days following the
later of his or her eligibility date or date of employment (the “Initial
Election Deadline” under this Section 3.2(d)); provided, however, that, for
purposes of this Section 3.2(d), an Eligible Employee who was in employment with
an Employer in a status other than that of an Eligible Employee is considered to
be first eligible to participate in this Plan only if the individual is not a
participant in any other agreement, method, program or arrangement that, along
with this Plan, would be treated as a single nonqualified deferred compensation
plan under Code Section 409A. A deferral election hereunder becomes irrevocable
as of the last permissible date for making such election, as described in this
Section, and shall be prospectively applied only (i) to amounts of Base Salary
to be paid for services performed after the election becomes irrevocable and
(ii) to amounts of Bonuses that are earned based upon a specified performance
period equal to the total amount of the applicable Bonus for the performance
period multiplied by the ratio of the number of days remaining in the
performance period after the election becomes effective over the total number of
days in the performance period.

 

8



--------------------------------------------------------------------------------

ARTICLE IV

ACCOUNTS AND ALLOCATIONS

4.1        Elective Contributions.

(a)        Base Salary Deferral Contribution.    All Base Salary Deferral
Contributions deferred with respect to a Participant under Article III shall be
credited and allocated to the Participant’s Base Salary Deferral Contribution
Account as of the date such amounts would have been paid to the Participant
absent the deferral election or such later date established by the Company for
administrative convenience.

(b)        Bonus Deferral Contribution.  All Bonus Deferral Contributions
deferred with respect to a Participant under Article III shall be credited and
allocated to the Participant’s Bonus Deferral Contribution Account as of the
date such amounts would have been paid to the Participant absent the deferral
election or such later date established by the Company for administrative
convenience.

4.2        Employer Contributions.

(a)        Supplemental Performance Contribution.    If a discretionary Employer
performance contribution percentage is determined for a plan year under the
Savings Plan (with such determination made after the end of such plan year) and
such amount (expressed as a percentage of Base Salary) cannot be fully allocated
to a Participant due to the limitations under the Savings Plan imposed by Code
Section 401(a)(17) and/or 415, then the portion of such amount that cannot be
allocated with respect to the Participant under the Savings Plan for such plan
year shall be credited as a Supplemental Performance Contribution hereunder and
shall be allocated to the Participant’s Supplemental Performance Contribution
Account as of the date such amount would have been received and allocated under
the Savings Plan or such later date established by the Company for
administrative convenience.

(b)        Supplemental Matching Contribution.    From time to time, but not
less frequently than once per Plan Year, a Supplemental Matching Contribution
shall be determined and credited to the Supplemental Matching Contribution
Account of each “Matching Eligible Participant” (as defined below) equal to the
amount, if any, by which the Full Formula Match amount described in (1) below
exceeds the Actual Savings Plan Match amount described in (2) below:

(1)        Full Formula Match.    The “Full Formula Match” is the total matching
contribution amount that would result by applying the matching formula under the
Savings Plan for the period on account of which the matching contribution was
made (the “matching contribution period”) to the Matching Eligible Participant’s
Base Salary for such matching contribution period, taking into account: (A) the
elective deferrals and other contributions that were made under the Savings Plan
and would be eligible for matching under such formula if the limitations of Code
Sections 401(a)(17) and 415 did not apply; and (B) if applicable, Base Salary
Deferral Contributions made under this Plan as to such matching

 

9



--------------------------------------------------------------------------------

contribution period as if made as regular (non-catch-up) elective deferrals
under the Savings Plan, determined without regard to the limitations of Code
Section 402(g).

(2)        Actual Savings Plan Match.  The “Actual Savings Plan Match” is the
total matching contribution amount actually allocated under the Savings Plan for
the Matching Eligible Participant under the Savings Plan matching formula for
such matching contribution period.

The Supplemental Matching Contribution, if any, shall be credited on a date or
dates as more specifically determined by the Company for administrative
convenience. For purposes of this Section 4.2(b), a person is a “Matching
Eligible Participant” for a matching contribution period under the Savings Plan
only if he or she was both an Eligible Employee at the beginning of such
matching contribution period and remained employed by an Employer as an Eligible
Employee from such date through the date as of which the Supplemental Matching
Contribution is credited under the immediately preceding sentence.

(c)        Cessation of Employer Contributions upon Certain Events.  In the
event a Participant’s employment is Terminated for Cause, no additional Employer
Contributions shall be credited to such Participant’s Account on or after the
date of such Termination. Additionally, pursuant to Section 9.12, Employer
Contributions will no longer be credited to a Participant’s Account in the event
a legal action is filed in any court other than those prescribed by
Section 9.12.

4.3        Investment Credits.  On a periodic basis not less frequently than
once per calendar quarter, all Participant Accounts shall be credited,
positively or negatively, with Investment Credits to reflect the deemed
investment performance of each such Account during the relevant period using the
applicable Investment Measure, as determined under the crediting rules and
procedures reasonably established by the Company.

4.4        Status of Accounts.  Anything contained herein to the contrary
notwithstanding: (a) all amounts respecting a Participant’s Accounts under this
Plan, including amounts that may be determined, credited, allocated or
considered Vested under the terms hereof or amounts that may be reported to the
Participant in any form, shall at all times be mere bookkeeping entries, with no
actual assets or funds being specifically dedicated, set aside or otherwise
associated with such amounts; and (b) all rights of, or relating to,
Participants, Contributions and/ or Accounts under this Plan shall be limited to
those contained in this Plan instrument, the Participation Agreement and other
forms used to administer this Plan, with such rights and any related claims
being no greater than that of a general unsecured creditor of the Company.

ARTICLE V

VESTING

All Accounts of a Participant under this Plan shall be fully Vested and
nonforfeitable at all times.

 

10



--------------------------------------------------------------------------------

ARTICLE VI

DISTRIBUTIONS

6.1        Time of Distribution.

(a)        Distribution Following Termination.      A Participant’s Accounts
shall become distributable upon a Participant’s Termination for reasons other
than death or Disability, with actual distribution occurring or commencing on,
or as soon as is practicable following, the Participant’s Six-Month Date, or
such later date as required pursuant to Section 6.2(c).

(b)        Distribution Following Death or Disability.    A Participant’s
Accounts shall become distributable upon a Participant’s death or Disability,
with actual distribution occurring within sixty (60) days following his or her
death or Disability.

(c)        Distribution Upon Change in Control.    A Participant’s Accounts
shall become distributable upon the occurrence of a Change in Control, with
actual distribution occurring within three (3) business days after the Change in
Control.

6.2        Form of Distribution.

(a)        Lump-Sum Normal Form.    All distributions pursuant to Section 6.1(a)
shall be in the form of one lump-sum cash payment, except as provided otherwise
under Section 6.2(b). All distributions pursuant to Section 6.1(b) and 6.1(c)
shall be in the form of one lump-sum cash payment. All lump-sum distributions
made to or with respect to a Participant under Section 6.1 shall be based upon
the value of each of the Participant’s Accounts as of the Valuation Date
immediately preceding the date distribution thereunder occurs.

(b)        Optional Installments.  If elected by a Participant on a properly
completed and submitted Initial Participation Agreement prior to the applicable
Initial Election Deadline or under a properly completed and effective Subsequent
Deferral Election under Section 6.2(c), under such further rules and procedures
established by the Company consistent with the requirements of Code
Section 409A, distribution under 6.1(a) shall be made in the number of annual
installments (from two (2) to ten (10)) so elected by the Participant with
respect to all of his or her Accounts. The first payment of an installment
distribution elected under a Participant’s Initial Participation Agreement shall
commence on, or as soon as is practicable following, the Participant’s Six-Month
Date, and the remaining installments shall be paid on each anniversary of the
Participant’s Six-Month Date or as soon thereafter as is administratively
practicable. The first payment of an installment distribution elected under a
Participant’s Subsequent Deferral Election, if effective under Section 6.2(c),
shall commence on, or as soon as is practicable following, the Participant’s
Subsequent Deferral Election Commencement Date, and the remaining installments
shall be paid on each anniversary of the Participant’s Subsequent Deferral
Election Commencement Date or as soon thereafter as is administratively
practicable. All installment payments made to or with respect to a Participant
under this Section 6.2(b) shall be calculated by multiplying the balance of the
Participant’s Accounts as of the Valuation Date immediately preceding the
installment payment date by a fraction, the numerator of which is

 

11



--------------------------------------------------------------------------------

one (1) and the denominator of which is the number of annual installments
remaining to be paid (including the installment for which the amount is being
determined).

(c)        One-Time Subsequent Deferral Election.      Subject to the further
requirements of this Section 6.2(c), each Participant, on a form made available
by the Company and subject to such other rules and requirements as the Company
may prescribe, may irrevocably elect to receive installment distributions under
Section 6.2(b) in lieu of an otherwise applicable lump-sum distribution method
(whether applicable by election or default) or an election to receive
installment distributions under his or her Initial Participation Agreement or
may irrevocably elect to receive a lump-sum distribution in lieu of an otherwise
applicable lump-sum distribution (whether applicable by election or default) or
an election to receive installment distributions under his or her Initial
Participation Agreement. In order for an election under the preceding sentence
to be effective, any such election: (1) must be the only election or attempted
election ever made by the Participant under this Section 6.2(c); (2) must
provide that the distribution so elected shall be made or, in the case of
installments, shall commence, on the Participant’s Subsequent Deferral Election
Commencement Date; and (3) the date such irrevocable election is properly made
and submitted to the Company in accordance with the rules and requirements the
Company may prescribe must, in fact, precede the Participant’s Termination by at
least twelve (12) months. Any election or attempted election that is not
effective under the preceding sentence is not considered to be an effective
Subsequent Deferral Election hereunder and shall be completely null and void.

(d)        Automatic Cash-Out.  Notwithstanding the election of installments
under the preceding provisions of this Section 6.2: (1) if the combined value of
a Participant’s Accounts is less than $50,000 on a Valuation Date as of which an
installment to the Participant is being determined, then the remaining
undistributed value of all such Accounts as of such Valuation Date shall be
distributed in one final lump-sum distribution as soon as is practicable, but no
later than 30 days following the date the installment otherwise is or would be
made; or (2) if the Participant dies with installments remaining to be paid
following the date of death, then the remaining undistributed value of all of
his or her undistributed Accounts shall be distributed to the Participant’s
Beneficiary in one final lump-sum as soon as is practicable, but no later than
60 days following proper notice of the Participant’s death, based upon the value
of the undistributed Accounts as of the Valuation Date next preceding the date
of distribution.

6.3        Distributions to Beneficiary Upon Death.    For a distribution under
Section 6.1(b) following a Participant’s Termination on account of death or for
a distribution under Section 6.2(d) with respect to a Participant who dies with
installments remaining to be paid, distribution shall be made to the
Participant’s Beneficiary. For purposes of this Plan, each Participant shall
have the right, at any time, to designate any person or persons, contingently or
successively, as his or her Beneficiary to whom payment under the Plan shall be
made in the event of his or her death prior to complete distribution to the
Participant of his or her Account(s). Any Beneficiary designation shall be made
in a written instrument properly completed and filed with the Company and shall
be effective only when received in writing by the Company. Any Beneficiary
designation may be changed by a Participant by the filing of a new Beneficiary
designation, which will cancel all Beneficiary designations previously filed. If
a Participant fails to designate a Beneficiary as provided above, or if all
designated Beneficiaries (and all contingent or successive Beneficiaries)
predecease the Participant, or such designations are

 

12



--------------------------------------------------------------------------------

invalid for any reason, or all such Beneficiaries disclaim the Participant’s
benefits under this Plan and the Committee has accepted the disclaimers as valid
under applicable law, then the Participant’s designated Beneficiary shall be
deemed to be the Participant’s estate. Notwithstanding the foregoing, a divorce
decree, or a decree of legal separation that is effective after the Effective
Date of this Plan, shall revoke the Participant’s prior designation, if any, of
his or her spouse or former spouse as his or her Beneficiary under the Plan
unless a qualified domestic relations order provides otherwise. Payment to a
Participant’s Beneficiary (or, upon the death of all designated Beneficiaries
(and all contingent or successive Beneficiaries), to the Beneficiary’s estate)
shall completely discharge the Participating Employer, all other Employers, and
the Committee from all liability with respect to such benefit obligations under
the Plan.

If the Committee has any bona fide doubt as to the proper Beneficiary to receive
a deceased Participant’s benefit under this Plan, the Committee shall have the
right, exercisable in their sole discretion, to cause the Participating Employer
to withhold such payment until this dispute is resolved to the Committee’s
satisfaction. In this case, the payment shall be made no later than the end of
the first taxable year of the Beneficiary(ies) in which the Committee and the
Beneficiary(ies) enter into a legally binding settlement of such dispute or the
Participating Employer is required to make such payment pursuant to a final and
nonappealable judgment or other binding decision.

ARTICLE VII

ADMINISTRATION

7.1        Administration by Committee.      The Plan shall be administered by
the Company, acting by and through the “Committee” comprised of those members of
the Compensation and Organization Committee of the Board (or any successor
committee) who are not Participants, as long as there are at least three (3)
such members. If there are not at least three (3) such non-participating persons
on the Compensation and Organization Committee (or any successor committee), the
chief executive officer of the Company shall appoint other non-participating
Directors or Company officers to serve on the Committee. The Committee shall
supervise the administration and operation of the Plan, may from time to time
adopt rules and procedures governing the Plan and shall have authority to
construe and interpret the Plan (including, without limitation, by supplying
omissions from, correcting deficiencies in, or resolving inconsistencies and
ambiguities in, the language of the Plan).

7.2        Delegation.    The Committee may appoint an individual or group of
individuals, who may be an employee or employees of the Company, to be the
Committee’s authorized agent with respect to the day-to-day administration of
Company duties and determinations under the Plan. In addition, the Committee
may, from time to time, employ other agents and delegate to them such
administrative duties as it sees fit, and may from time to time consult with
counsel who may be counsel to the Company.

7.3        Binding Effect of Decisions.    Any decision or action of the
Committee with respect to any question arising out of or in connection with the
administration, interpretation and application of the Plan shall be final and
binding upon all persons who at any time have, have had, or may have a claim to
any interest or rights whatsoever under this Plan.

 

13



--------------------------------------------------------------------------------

7.4       Indemnity of Committee.   The Company shall indemnify and hold
harmless the members of the Committee and their duly appointed agents under
Section 7.2 against any and all claims, loss, damage, expense or liability
arising from any action or failure to act with respect to the Plan, except in
the case of gross negligence or willful misconduct by any such member or agent
of the Committee.

ARTICLE VIII

AMENDMENT AND TERMINATION

8.1       Amendment.   The Company, on behalf of itself and of each Employer
may, subject to Section 8.3, at any time amend, suspend or reinstate any or all
of the provisions of the Plan, except that no such amendment, suspension or
reinstatement may adversely affect any Account of any Participant, as it existed
as of the effective date of such amendment, suspension or reinstatement, without
such Participant’s prior written consent, unless such amendment is deemed
necessary by the Company to bring this Plan into compliance with Section 409A of
the Code or any other applicable law.

8.2       Termination.   The Company, on behalf of itself and of each Employer,
in its sole discretion, may, subject to Section 8.3, terminate this Plan at any
time and for any reason whatsoever.

8.3       Prohibition Against Acceleration.   Notwithstanding the authority of
the Company to amend, suspend, reinstate or terminate this Plan and/or its
provisions under this Article and notwithstanding the interpretative authority
retained under Article VII, in no event shall any such action provide for, allow
or result in an acceleration of payment or benefits prohibited by Code
Section 409A, recognizing the exceptions to such prohibitions contained in
Treas. Reg. § 1.409A-3(j).

ARTICLE IX

MISCELLANEOUS

9.1       Funding.   Participants, their Beneficiaries, and their heirs,
successors and assigns, shall have no secured interest or claim in any property
or assets of any Employer. The obligation of the Company and other Employers
under the Plan shall be merely that of an unfunded and unsecured promise to pay
money in the future. Notwithstanding the foregoing, in the event of a Change in
Control, the Company shall create an irrevocable trust to hold funds to be used
in payment of the obligations of the Employers under the Plan, and the Company
shall fund such trust in an amount equal to no less than the total value of the
Participants’ Accounts under the Plan as of the date immediately preceding the
Change in Control, provided that any funds contained therein shall remain liable
for the claims of the respective Employer’s general creditors.

9.2       Employer’s Liability.   A Participating Employer’s liability for the
payment of benefits under this Plan is exclusively contained in this Plan
instrument, Participation Agreements and other forms used to administer this
Plan. Neither a Participating Employer nor

 

14



--------------------------------------------------------------------------------

any other Employer shall have an obligation to a Participant under the Plan
except as expressly provided in the Plan and his or her Participation Agreement
and other administrative forms.

9.3       Nonassignability.   No right or interest under the Plan of a
Participant or his or her Beneficiary (or any person claiming through or under
any of them) shall be assignable or transferable in any manner or be subject to
alienation, anticipation, sale, pledge, encumbrance or other legal process or in
any manner be liable for or subject to the debts or liabilities of any such
Participant or Beneficiary, except as expressly required by law. If any
Participant or Beneficiary shall attempt to or shall transfer, assign, alienate,
anticipate, sell, pledge or otherwise encumber his or her benefits hereunder or
any part thereof, or if by reason of his or her bankruptcy or other event
happening at any time such benefits would devolve upon anyone else or would not
be enjoyed by him or her, then such assignment shall be null and void, except as
expressly required by law. Notwithstanding to foregoing provisions of this
Section 9.3, the Plan will recognize, to the extent lawful, applicable and
required, orders issued under domestic relations laws.

9.4       Legal Fees and Expenses.   It is the intent of the Company and each
other Employer that following a Change in Control no Eligible Employee or former
Eligible Employee be required to incur the expenses associated with the
enforcement of his or her rights under this Plan by litigation or other legal
action because the cost and expense thereof would substantially detract from the
benefits intended to be extended to an Eligible Employee hereunder. Accordingly,
if it should appear that the Employer has failed to comply with any of its
obligations under this Plan or in the event that the Employer or any other
person takes any action to declare this Plan void or unenforceable, or
institutes any litigation designed to deny, or to recover from, the Eligible
Employee the benefits intended to be provided to such Eligible Employee
hereunder, the Employer irrevocably authorizes such Eligible Employee from time
to time to retain counsel of his or her choice, at the expense of the Employer
as hereafter provided, to represent such Eligible Employee in connection with
the initiation or defense of any litigation or other legal action, whether by or
against the Employer or any director, officer, stockholder or other person
affiliated with the Employer in any jurisdiction. The Employer shall pay and be
solely responsible for any and all attorneys’ and related fees and expenses
incurred by such Eligible Employee as a result of the Employer’s failure to
perform under this Plan or any provision thereof; or as a result of the Employer
or any person contesting the validity or enforceability of this Plan or any
provision thereof. The Employer agrees to reimburse an Eligible Employee or pay
directly to such counsel any and all reasonable costs and expenses (including
but not limited to reasonable attorneys’ fees) an Eligible Employee may incur in
connection with such failure to perform under the Plan with such reimbursement
to occur no later than the end of the taxable year following the taxable year in
which such expense was incurred. In addition, the amounts eligible for
reimbursement during any one taxable year under this Section 9.4 may not affect
the expenses eligible for reimbursement in any other taxable year under this
Section 9.4.

9.5       Withholding Taxes. The Employer shall withhold the minimum amount of
taxes which it determines it is required by law or required by the terms of this
Plan to withhold in connection with any recognition of income incident to this
Plan payable to a Participant or Beneficiary.

 

15



--------------------------------------------------------------------------------

9.6       Captions.   The captions contained herein are for convenience only and
shall not control or affect the meaning or construction hereof.

9.7       Governing Law.   The provisions of the Plan shall be construed and
interpreted according to the laws of the State of Ohio without regard to its
conflicts of laws principals unless superseded by ERISA or other federal law.

9.8       Successors.   The provisions of the Plan shall bind and inure to the
benefit of the Company, the other Employers, and their respective successors and
assigns. The term “successors” as used herein shall include any corporate or
other business entity which shall, whether by merger, consolidation, purchase or
otherwise, acquire all or substantially all of the business and assets of the
Company or another Employer and successors of any such corporation or other
business entity.

9.9       Right to Continued Service.   Nothing contained herein shall be
construed to be a contract of employment or to confer upon any Eligible Employee
the right to continue to serve as an Eligible Employee of the Employer or in any
other capacity.

9.10       Section 409A Compliance.   It is the intention and purpose of the
Company that this Plan shall be, at all relevant times, in compliance with (or,
where applicable, exempt from) Code Section 409A and other applicable laws, and
this Plan shall be so interpreted and administered. In addition to the general
amendment rights of the Company with respect to the Plan, the Company
specifically retains the unilateral right (but not the obligation) to make,
prospectively or retroactively, any amendment to this Plan or any related
document as it deems necessary or desirable to more fully address issues in
connection with compliance with (or exemption from) Code Section 409A and/or
such other laws. In no event, however, shall this Section 9.10 or any other
provisions of this Plan be construed to require the Company to provide any
gross-up for the tax consequences of any provisions of, or payments under, this
Plan and the Company shall have no responsibility for tax or legal consequences
to any Participant (or Beneficiary) resulting from the terms or operation of
this Plan.

9.11       Deadline to File a Claim under Plan; Deadline to file Legal Action.
  No claim for benefits may be made by a Participant or Beneficiary on any
disputed matter pertaining to this Plan unless such claim is made within one (1)
year following the occurrence of the earliest event upon which the claim may be
made. With respect to any claim relating to the contents of a notice pertaining
to this Plan, the Participant or Beneficiary must make such claim within one (1)
year following the date the notice was given. No legal action to enforce or
clarify rights under this Plan or under any provision of law, whether or not
statutory, or any other action arising from, or related to, this Plan, may be
brought by any Participant or Beneficiary on any matter pertaining to this Plan
unless the legal action is commenced in the proper forum as prescribed by
Section 9.12 before the earlier of: (a) two (2) years after the Participant or
Beneficiary knew or reasonably should have known of the principal facts on which
the claim is based; or (b) one (1) year after the Participant or Beneficiary has
exhausted any claim procedure applicable to this Plan. For purposes of applying
the foregoing provisions of this Section, knowledge of all of the facts that a
Participant knew or reasonable should have known shall be imputed to every
Participant or Beneficiary who is or claims to be a beneficiary of the
Participant or otherwise claims to derive a benefit or entitlement under this
Plan by reference to that Participant.

 

16



--------------------------------------------------------------------------------

9.12      Venue.   Any legal actions, suits or proceedings pertaining to this
Plan shall be brought in the courts of Ohio (whether federal or state) and the
Participant, Beneficiary, persons claiming to be a beneficiary or any other
persons who claim to derive a benefit or entitlement under this Plan by
reference to the Participant irrevocably submit to the exclusive jurisdiction of
Ohio courts. The Participant, Beneficiary, persons claiming to be a Beneficiary
or any other person who claim to derive a benefit or entitlement under this Plan
by reference to the Participant waive, to the fullest extent permitted by law,
any objection any such person may now or hereafter have to laying venue in any
suit, action or proceeding hereunder in any court, as well as any right any such
person may now or hereafter have to remove any such suit, action or proceeding
once commenced to another court in any jurisdiction on the grounds of forum
non-convenience or otherwise. In the event that any such person resorts to an
improper forum, such forum shall award the Company reasonable attorney’s fees
and costs incurred by the Company to enforce the provisions of this Plan, and
such forum shall award the Company such other legal or equitable relief as the
forum deems appropriate. In the event a legal action is filed in any court other
than a federal or state court located in Ohio, the Participant’s Accounts shall
not be credited with any additional Employer Contributions on or after the date
such legal action, suit, or proceeding is filed.

9.13       Use of Electronic Media and Written Communications.   All Plan
notices and all Participant or Beneficiary notices, designations, elections,
consents or waivers must be in writing (which may include an electronic
communication) and made in a form the Plan specifies or otherwise approves. Any
person entitled to notice under the Plan may waive the notice or shorten the
notice period unless such actions are contrary to applicable law. The Plan,
using any electronic medium, may give or receive any Plan notice, communicate
any Plan policy, conduct any written Plan communication, satisfy any Plan filing
or other compliance requirement and conduct any other Plan transaction to the
extent permissible under applicable law. A Participant, a Participant’s spouse,
or a Beneficiary, may use any electronic medium to provide any Beneficiary
designation, election, notice, consent or waiver under the Plan, to the extent
permissible under applicable law. Any reference in this Plan to a “form,” a
“notice,” an “election,” a “consent,” a “waiver,” a “designation,” a “policy” or
to any other Plan-related communication includes an electronic version thereof
as permitted under applicable law.

    IN WITNESS WHEREOF, the undersigned, being an authorized officer of Cliffs
Natural Resources Inc., has hereto set his or her hand as of this        day of
            , 2011.

 

CLIFFS NATURAL RESOURCES INC. By:                             
                                           

James Michaud

Senior Vice President,

Human Resources

 

17